Title: From Benjamin Franklin to Jonathan Williams, Jr., 14 February 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, Feb. 14. 1780
I desire you would explain to me the Reason or Utility of your Drawing on Mr Chaumont on Acct of the Cloathing, which I do not at present apprehend.— I send you herewith several Letters receiv’d from Boston, and am ever Your affectionate Uncle
BF.
M Williams
BF. to J. Williams Feb. 14. 1780 Desiring to know why the Bills were drawn on Mr de Chaumont.—
